Petition for Writ of Mandamus Denied and Opinion filed October 13, 2015.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-15-00810-CV



                      IN RE DAWN LIPPIAN, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                      COUNTY COURT AT LAW NO 2
                          Brazoria County, Texas
                       Trial Court Cause No. CI53247

                                 OPINION

      On September 24, 2015, relator Dawn Lippian (“Lippian”) filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West
2004); see also Tex. R. App. P. 52. In the petition, Lippian asks this court to
compel the Honorable Marc Holder, presiding judge of the County Court at Law
No. 2 of Brazoria County, to vacate his order that Quang Tran shall have
possession of the property 17149 Berry Rd., #2, Pearland, Texas 77584
immediately signed on September 21, 2015 (“Order of Immediate Possession”).

      The justice of the peace signed a judgment that Lippian be evicted for failure
to pay rent. Pursuant to Rule 510.9 of the Texas Rules of Civil Procedure, Lippian
perfected an appeal of the eviction judgment by filing a statement of inability to
pay on August 3, 2015 that was not contested. On August 4, 2015, Lippian filed a
bond that was approved by the court, which is another means by which an appeal
of an eviction judgment may be perfected under Rule 510.9.

      On September 10, 2015, Quang Tran filed a motion for immediate
possession of the property because relator failed to deposit the rent due into the
registry of the court during the pendency of the appeal as required by Rule
510.9(c)(5)(B), which applies when an appeal is perfected through the filing of a
statement of inability to pay. The county court granted this motion by issuing the
Order of Immediate Possession.

      Mandamus will issue only to correct a clear abuse of discretion when there is
no other adequate remedy by appeal. Johnson v. Fourth Court of Appeals, 700
S.W.2d 916, 917 (Tex.1985) (orig. proceeding).

      In her first issue, Lippian argues that she withdrew her statement of inability
to pay by filing her bond on August 4, 2015. However, “[a]n appeal can be
perfected only once, by filing either a cost bond or an affidavit of indigence. In re
White, 967 S.W.2d 507, 509-10 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
When, as here, the statement of inability to pay is not contested, the appeal is
perfected by the statement of inability to pay, not the later filed bond. Id.



                                         2
Therefore, the trial court did not abuse its discretion in enforcing the requirements
of Rule 510.9(c)(5)(B) through its Order of Immediate Possession.

      Lippian presents other issues, arguing that Quang Tran allegedly did not
own the property at issue and that she was not served with a Notice to Vacate as
required by section 24.005(a)(g) of the Texas Property Code. Lippian has an
adequate remedy for these alleged complaints through her pending appeal of the
eviction judgment.

      Lippian has not established that she is entitled to mandamus relief.
Accordingly, we deny her petition for writ of mandamus and lift our stay of the
Order of Immediate Possession.



                                             /s/    Sharon McCally
                                                    Justice



Panel consists of Justices Jamison, McCally, and Wise.




                                         3